Claims 1-23 are currently pending with claims 1-7, 15 and 23 being cancelled.  Claims 11, 13, 19, and 21 have been withdrawn as being directed to a no-elected invention.   Accordingly, claims 8-10, 12, 14, 16-18, 20, and 22 are before the Office for consideration.  
Claim objection is maintained. 
The 112 rejection has been withdrawn in view of present response and amendment. 
The rejections over Smith et al. (US 2004/0041356) and in combination with other references are moot in view of cancellation of claims 1-7.   
The rejection over Boyd et al. (US 2016/0131259) has been overcome in view of the present response and amendment.  Boyd does not disclose the gel layer comprising flame retardants.  
Upon further consideration, new ground of rejection is made in view of newly discovered reference to Tsonev et al. (US 2011/0140053).  

Claim Objection
Claims 14 and 22 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 9 and 17 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).   The limitation of the tackiness of 5 to 50 psi are recited in both claims 9 and 14. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 8-10, 12, 14, 16-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0131259 to Boyd et al. (Boyd) in view of US 2011/0140053 to Tsonev et al. (Tsonev).
Boyd discloses an aircraft gasket comprising a skin layer 30, a nylon web 14, a foam/gel 88 and a gel layer 90 as shown in figure 14B.  The skin layer is a semi-permeable skin made of a metallized woven fabric (paragraph 58).  The foam/gel layer comprises an open cell foam layer at least partially saturated with a polyurethane gel to provide tackiness on either side or both sides of the foam layer (paragraph 66).  The gel layer comprises polyurethane gel (paragraph 68).  Boyd uses the same polyurethane gel disclosed in Applicant’s disclosure (Boyd, paragraph 68 vs. Applicant’s specification, paragraph 78).  Therefore, it is not seen that the tackiness of the polyurethane gel layer of from 5 to 50 psi could not be present as like material has like property.  

Tsonev, however, discloses a polyurethane gel obtained from a cured mix of isocyanate, polyol and flame retardants (paragraphs 119-124).  The polyurethane gel is suitable as a sealant material (paragraph 5).  The polyurethane gel with relatively high elasticity has a shore A hardness of 50 or 55 and very good adhesion between surfaces (paragraphs 168, 208 and 209).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flame retardants in the polyurethane gel motivated by the desire to impart flame retardant properties to the aircraft gasket.   
The combined teachings of Boyd and Tsonev result in an aircraft gasket meeting all structural limitations and chemistry required by the claims.  
The aircraft gasket comprises a skin layer 30, a nylon web 14, a foam/gel 88 and a gel layer 90.  The skin layer is a semi-permeable skin made of a metallized woven fabric.  The foam/gel layer comprises an open cell foam layer at least partially 
Therefore, the examiner takes the position that the smoke density of 200 maximum at about 40 mins under AITM2-0007A, Issue 3, passing 12 sec. vertical burn test according to 14 CFR, Part 25 § 25.853 (a), resistance to degradation from common aircraft fluid, and toxic limits of less than about 150 ppm HCN, 1000 ppm CO, 100 ppm NO/NO2, 100 ppm SO2, 100 ppm HF and 150 ppm HCl under AITM 3-0005, Issue 2 would be present because like material has like property.  
This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Response to Arguments
Boyd does not disclose the polyurethane gel comprising flame retardants; however, new combined teachings of Boyd and Tsonev suggest the claimed invention.
Applicant alleges that Boyd does not disclose the aircraft gasket that is resistant to degradation from common aircraft fluids.  The examiner respectfully disagrees. 
As previously discussed, the aircraft gasket of Boyd as modified by Tsonev meets all structural limitations and chemistry required by the claims.  

Therefore, the examiner takes the position that resistance to degradation from common aircraft fluid would be present because like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/Hai Vo/
Primary Examiner
Art Unit 1788